DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
				1/ Claims 1-10 are pending 
				2/ claims 1, 7 and 9 are independent
				3/ IDS filed 02/22/2021 has been considered

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a concretizing rule storage unit…”, “a quantitative requirement verification unit…”, “a quantitative requirement determination unit…”,  “a satisfiability information storage unit…”,  and “a processor configured to…”in claims 2, 4, and 5.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


- Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
- Claims 1, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “some” in “some numerical value” in claims 1, 7 and 9 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art at the time of filing of applicants’ invention would not be able to reasonably understand the exact scope of how much “some” is exactly.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, and 6-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aniszezky (US pg. no. 20080162107), further in view of Matsuo (US pg. no. 20020016955).
Regarding claim 1. Aniszezky discloses a system configuration derivation device (fig. 1, 105 discloses mapping rule and equivalency definition device) configured to:
 obtain as input an abstract configuration, ([0063] A user console (101) may be used to create an abstract configuration (100) and provide it to mapping rules and equivalency definitions service. Through mapping rules and equivalency definitions (105) such as those previously discussed, one or more concrete configurations (111, 110 respectively) are created (106, 108) by the system), and 
output a concrete configuration, which is information indicating the system configuration ([0063] A user console (101) may be used to create an abstract configuration (100), or an existing abstract configuration (previously designed) (100) may be accessed (102) by the process (10). Through mapping rules and equivalency definitions (105) such as those previously discussed, one or more concrete configurations (111, 110 respectively) are created (106, 108) by the system).  


abstract configuration, which is information indicating a system configuration in which an undetermined part exists;
obtain as input quantitative requirements, which are 5numerical requirements required for a system, and in which some numerical values are undetermined;
output a concrete configuration in which an undetermined part does not exist, and which meets the quantitative requirements;
However, in the same field of endeavor, Matsuo discloses abstract configuration, which is information indicating a system configuration in which an undetermined part exists (fig. 8, 43 discloses the configuration drawing (abstract configuration) with undetermined components to be inputted to the system as property data where it is used to generate concrete configuration file ; [0075] A product version manager 62 reads a product that is used in a system to be configured and its version from the input information (abstract configuration information), and selects a template that is used in the macro expansion that corresponds to determining undetermined parts of the abstract input; [0060] After the activation of the e-editor, a user (i.e., a system construction worker) selects a component from the tool box 40 and generates and draws a graphic of the component in the canvas 41 by (abstract input), for example, drag and drop of the component icon with a mouse (step 31). An icon dropped in the canvas screen generates a rectangle of the size specified by the default values (undetermined values) and draws it in the canvas 41; [0061] A default value (undetermined quantitative value) is input to a property of the generated component, in response to this generation. For example, they are a serial number, a component name, etc.; [0064] Selecting a graphic drawn in the 
obtain as input quantitative requirements, which are 5numerical requirements required for a system, and in which some numerical values are undetermined ([0064] Selecting a graphic drawn in the canvas 41, a property of the component represented by that graphic is displayed in the input field of the property list 42. Data is input into the blank fields (inputting quantitative requirement) or the fields that can be changed (undetermined value), thereby inputting property values that corresponds to quantitative requirement (step 32); [0065] In this way, a graphic (abstract configuration) is generated for one component and properties are input (quantitative requirement), while other components are added in the same way (step 33); [0068] The above steps are repeated until a desired system is configured. When the design is completed (the drawing part corresponds to abstract configuration and the property value of components corresponds to quantitative requirement), the operating environment configuration drawing is created and the data is sent as a property data that would be used to generate configuration file; fig. 8, discloses property values of the configuration drawing (abstract configuration) are included in creating property data of fig. 6, and fig. 11 of Matsuo to be used as input to 
output a concrete configuration in which an undetermined part does not exist, and which meets the quantitative requirements (fig. 3 discloses user sends input for configuration file generation through E-editor transmission to configuration file generation service; the service performs automatic configuration file generation (concretization) and customization based on the input; and send back configuration file to the user that 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of Aniszezky with Matsuo. The modification would allow inputting compressive information to an automatic configuration generating system, to enable configuration file synthesis of large systems that are difficult to design manually.

Regarding claim 2. The combination discloses the system configuration derivation device according to claim 1, comprising: 
Aniszezky discloses a concretizing rule storage unit that stores concretizing rules which are rules for concretizing the abstract configuration and updating the quantitative requirements (fig. 1 discloses the user console provides abstract configuration to the system and mapping rules (concretization rule) are applied on the abstract configuration to produce concrete configuration. The storage of mapping rule corresponds concretizing rule storage; [0044] discloses, a common domain-relevant language is described through rules, which is then used to translate configurations in from abstract configuration models to concrete product specific configuration models. The storage of the rule corresponds to concretization rule storage. The rule used to translate the abstract configuration to concrete configuration corresponds to concretization rule);	
Matsou discloses wherein the system configuration derivation device (fig. 3, 3 configuration file generation service) is configured to update the 15quantitative requirements in a step-by-step manner ([0079] and  FIG. 11 is a flowchart of an example of a configuration file generation method. First, the configuration file generation server receives property data (configuration drawing  (abstract configuration) and property value see fig. 8 of Matsuo)  from the e-editor (step 70). Thereafter, it expands a template 63 with macro expansion according to the product version using the received property data (i.e., input information to the e-editor)(step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties. A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token, searches for it using a property name, and replaces a portion , and concretize the abstract configuration in a step-by-step manner to meet the quantitative requirements, based on the concretizing rules ([0079-0080], [0093] and  FIG. 11 is a flowchart of an example of a configuration file generation method. First, the configuration file generation server receives property data (configuration drawing  (abstract configuration) and property value see fig. 8 of Matsuo)  from the e-editor (step 70). Thereafter, it expands a template 63 with macro expansion according to the product version using the received property data (i.e., input information to the e-editor)(step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties. A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token, searches for it using a property name, and replaces a portion surrounded by tokens with a corresponding property value. For example, if a property name "HOSTNAME" is described in the template as follows, [0080] HOSTNAME=_# HOSTNAME #.sub.—that corresponds to determining the undetermined value in the request…[0093] In this way, a template is described using a token and expanded with macro expansion. This allows a shadow property to be replaced with a corresponding property value, thereby generating a configuration file automatically (step 72) (concretizing)).  
Regarding claim 6. The combination discloses the system configuration derivation device according to claim 1.
Matsuo discloses 20wherein the system configuration derivation device is configured to obtain the abstract configuration as input as a drawn graph and the quantitative requirements as input as text data and, output the concrete configuration as a graph (fig. 
Regarding claim 7. A system configuration derivation method comprising: 	All other limitations of claim 7 are similar with the limitations of claim 1 above.
Claim 7 us rejected on the analysis of claim 1 above.
Regarding claim 8. The system configuration derivation method according to claim 7, further comprising: Docket No.: 3300002061US01 49 
All other limitations of claim 8 are similar with the limitations of claim 2 above. Claim 8 is rejected on the analysis of claim 2 above.
Regarding claim 9. A non-transitory computer-readable recording medium in which a system configuration derivation program is recorded, the system configuration derivation program causing a computer to execute: 
All other limitations of claim 9 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 10. The non-transitory computer-readable recording medium in which a system configuration derivation program is recorded according to claim 9, 	Aniszezky discloses wherein the system configuration derivation program causes the computer to execute in the configuration information concretizing process (fig. 1 discloses concretization of configuration file based on abstract configuration input from user).
. 
Claim 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Aniszezky (US pg. no. 20080162107), and Matsuo (US pg. no. 20020016955), further in view of Akatsu (US pg. no. 20100332444).
Regarding claim 3. The combination discloses the system configuration derivation device according to claim 2.
But, the combination does not explicitly disclose:
wherein the system configuration derivation device is configured to: 
20determine a pair of input abstract configuration and input quantitative requirements as a root of a search tree; and 
derive the concrete configuration by repeating adding a new pair of a new abstract configuration and new quantitative requirements obtained based on the concretizing rules to the search tree as a child node in case values which meet the new quantitative requirements in the 25pair exist.  
However, in the same field of endeavor, Akatsu discloses wherein the system configuration derivation device is configured to: 
20determine a pair of input abstract configuration and input quantitative requirements as a root of a search tree (([0081] discloses receiving a graph (tree) for components to be designed (configuration requirements) including one variable node G0 as the root node. The representation of the component node type and value of the node in the graph corresponds to the pair of abstract input and quantitative input pair); and 
derive the concrete configuration by repeating adding a new pair of a new abstract configuration and new quantitative requirements obtained based on the concretizing rules to the search tree as a child node in case values which meet the new quantitative requirements in the 25pair exist ([0081] discloses receiving a graph for components to be designed (configuration requirements) including one variable node G0 as the root node and replacing (generating) the graph with a partial graph by applying a rewrite rule (concretization rule) to undefined variable nodes found; [0082-0085] discloses rule application unit adds all variable nodes (piece of divided abstract configuration information) which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points, and iteratively performing the adding/searching until no undefined variable nodes exist (concretize the plurality of pieces of abstract configuration information)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Akatsu. The modification would allow effectively indexing system requirements inputted to configuration derivation system to identify values and components to all requirements to generate effective configuration file.
Regarding claim 4. The system configuration derivation device according to claim 3, further comprising: 
Matsuo discloses a quantitative requirement verification unit that verifies, when given quantitative requirements, whether or not there is a value assignment that meets the quantitative 30requirements ([0015] The step of automatically generating a configuration 
 wherein the system configuration derivation device is configured to inquire whether or not there is a value assignment that meets the new quantitative requirements of the quantitative requirement verification unit by giving the quantitative requirement verification unit the newDocket No.: 3300002061US01 48 quantitative requirements ([0034] Input Data (property values) to the property list of the e-editor is sent to the configuration file generation server (the configuration file derivation service 3)(step 7). The server that received properties records them and expands the configuration file template using the macro engine in the server (inquiring). In the macro expansion, the configuration file is generated by incorporating the received property values (input information) (step 8); fig. 10, 61-66 discloses generating configuration file from user input and stored template. Determining the values to fill the template corresponding to user input corresponds to inquiring and verifying the 
Regarding claim 5. The system configuration derivation device according to claim 3, further comprising: 
a quantitative requirement verification unit that verifies, when given quantitative requirements, whether or not there is a value assignment that meets the quantitative 5requirements ([0075] A product version manager 62 (a quantitative requirement verification unit) reads a product that is used in a system to be configured and its version (the component verifying version information corresponds to quantitative requirement verification unit) from the input information, and selects a template that is used in the macro expansion; [0079] discloses first, the configuration file generation server receives property data from the e-editor (step 70) (user) see fig. 3 of Matsuo. Thereafter, it expands a template 63 with macro expansion according to the product version using the received property data (i.e., input information to the e-editor)(step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties (quantitative requirement verification). A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token, searches for it using a property name, and replaces a portion surrounded by tokens with a corresponding property value. For example, if a property name "HOSTNAME" is described in the template as follows, [0080] HOSTNAME=_# HOSTNAME #.sub.-- [0081] 
 a satisfiability information storage unit that stores pairs of the quantitative requirements given to the quantitative requirement verification unit and verification result, and responds to a query about whether or not there is a value assignment that meets the new quantitative requirements based on stored pairs (([0075] A product version manager 62 reads a product that is used in a system to be configured and its version from the input information, and selects a template that is used in the macro expansion. Storage of the template corresponds to a satisfiability information storage unit); and 
10a quantitative requirement determination unit that, when given the new quantitative requirements, queries about whether or not there is a value assignment that meets the new quantitative requirements to the satisfiability information storage unit ([0075] A product version manager 62 reads a product that is used in a system to be configured and its version  from the input information, and selects a template (the component selecting the right template corresponds to quantitative requirement determination unit) that is used in the macro expansion; [0079] FIG. 11 is a flowchart of an example of a configuration file generation method. First, the configuration file generation server (components of the server determining values of the component  corresponds to quantitative requirement determination unit) receives property data (quantitative requirement) from the e-editor (step 70). Thereafter, it expands a template 63 with macro expansion (inquiry) according to the product version using the received property data (i.e., input information to the e-editor)(step 71). As mentioned above, a template describes a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/05/2022